
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 238
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2010
			Received and referred to the
			 Committee on Veterans'
			 Affairs
		
		CONCURRENT RESOLUTION
		Recognizing the difficult challenges Black
		  veterans faced when returning home after serving in the Armed Forces, their
		  heroic military sacrifices, and their patriotism in fighting for equal rights
		  and for the dignity of a people and a Nation.
	
	
		Whereas there has been no war fought by or within the
			 United States in which Blacks did not participate, including the Revolutionary
			 War, the Civil War, the War of 1812, the Spanish American War, World Wars I and
			 II, the Korean War, the Vietnam War, the Gulf War, Operation Enduring Freedom,
			 and Operation Iraqi Freedom;
		Whereas Frederick Douglass voiced his opinion in one of
			 his autobiographies, Life and Times of Frederick Douglass,
			 writing, I * * * urged every man who could, to enlist; to get an eagle
			 on his button, a musket on his shoulder, the star-spangled banner over his
			 head, later remarking that there is no power on Earth which can
			 deny that he has earned the right to citizenship in the United
			 States.;
		Whereas during the Civil War, Black soldiers, commonly
			 referred to as the United States Colored Troops, were treated as second-class
			 citizens, the health care and hospitals available to them were substandard, and
			 they often died from neglect of services that was supposed to be administered
			 by medical personnel;
		Whereas Dr. W.E.B. DuBois and William Monroe Trotter,
			 members of the first generation of freedom’s children, founded the Niagara
			 Movement in 1905;
		Whereas in his book, Black Reconstruction in
			 America, published in 1935, DuBois wrote that [n]othing else
			 made Negro citizenship conceivable, but the record of the Negro soldier as a
			 fighter.;
		Whereas the 369th Infantry, known as the Harlem
			 Hell-fighters, fought the Germans during World War I as part of the French Army
			 and served the longest stretch in combat—191 days without replacement—without
			 losing a foot of ground or a man as prisoner;
		Whereas at the end of the service of the 369th Infantry,
			 the entire regiment received the Croix de Guerre, which was France’s highest
			 military honor, from a grateful French nation;
		Whereas Alain Locke, the first black Rhodes Scholar, wrote
			 in 1925 about a New Negro who had returned from battle with a
			 bold new spirit that helped spark a new mood in the Black community;
		Whereas in 1917, Charles Hamilton Houston encountered
			 racism after entering World War I as a commissioned first lieutenant in the
			 segregated 17th Provisional Training Regiment, later writing that I made
			 up my mind that if I got through this war I would study law and use my time
			 fighting for men who could not strike back.;
		Whereas Dorie Miller, a messman attendant in the Navy, was
			 catapulted to national hero status and an icon to generations, after displaying
			 heroism on board the USS West Virginia during the Japanese attack on Pearl
			 Harbor on December 7, 1941;
		Whereas before becoming a famous baseball player, Jackie
			 Robinson was court-martialed in the Army for refusing to sit in the back of the
			 bus in 1944, and when he was later acquitted, he wrote that [i]t was a
			 small victory, for I had learned that I was in two wars, one against the
			 foreign enemy, the other against prejudice at home.;
		Whereas the famed Tuskegee Airmen, a group of Black
			 pilots, flew with distinction during World War II under the command of Captain
			 Benjamin O. Davis, Jr., the highly decorated officer who served for more than
			 35 years and became the first Black general in the Air Force;
		Whereas during World War II, the 6888 (known as the
			 Six Triple Eights), the first all-woman Black Postal Battalion
			 who served in England and then France, were given the daunting task of clearing
			 out a two-year backlog of over 90,000 pieces of mail, succeeded in their
			 mission, completed it in three months, and went on to make a positive impact on
			 racial integration in the military;
		Whereas during World War II, the Army’s 92nd Infantry
			 Division, better known as the Buffalo Soldiers, which traces its
			 direct lineage back to the 9th and 10th Cavalry units from 1866 to the early
			 1890s, was the only Black segregated unit to experience combat during the
			 Italian campaign of 1944–45 with several members later earning Medals of Honor
			 for bravery;
		Whereas Reverend Benjamin Hooks, who served in the 92nd
			 Division, found himself in the humiliating position of guarding Italian
			 prisoners of war who were allowed to eat in restaurants that were off-limits to
			 him;
		Whereas even after President Truman issued Executive Order
			 9981 desegregating the military on July 26, 1948, discrimination
			 continued;
		Whereas in 1946, when Charles and Medgar Evers tried to
			 register to vote, they were turned away at the polling station;
		Whereas after serving overseas in the Army, Charles and
			 Medgar Evers returned home to Mississippi where, in 1952, they began to
			 organize voter registration drives for the National Association for the
			 Advancement of Colored People (NAACP);
		Whereas Oliver L. Brown, a World War II Army veteran from
			 Kansas, and Harry Briggs, a World War II sailor from South Carolina, were the
			 fathers of two of the five named plaintiffs in Brown v. Board of Education of
			 Topeka and Briggs v. Elliott, the historic school desegregation cases of
			 1954;
		Whereas the Black heroes and heroines of World War II and
			 the Korean War, such as Private Sarah Keys and Women’s Army Corps (WAC) officer
			 Dovey Roundtree, won significant victories against discrimination in interstate
			 transportation in landmark civil rights cases, including Keys v. Carolina Coach
			 Company, which was decided in 1955, six days before Rosa Parks’ historic
			 protest of Alabama’s Jim Crow laws in Montgomery;
		Whereas in his address at Riverside Church on April 4,
			 1967, Dr. Martin Luther King, Jr., commented on the irony of Blacks fighting in
			 Vietnam to guarantee liberties in Southeast Asia while not enjoying the same
			 rights at home;
		Whereas Black veterans who were in the forefront of the
			 leadership of the Civil Rights Movement, with their strong resolve to address
			 the paradox of military service abroad and the denial of basic rights at home,
			 brought deeper meaning to the word democracy, and through their
			 example, transformed the face of the United States;
		Whereas the Black veterans of the Nation’s wars sowed the
			 seeds for today’s bountiful harvest through the Niagara Movement, the NAACP,
			 and the latter-day Civil Rights Movement, all of which share a common ancestry
			 in the Civil War, without which there would be no Civil Rights Movement and no
			 equal rights for all Americans; and
		Whereas today, Black veterans suffer at a disproportionate
			 rate from chronic illnesses and homelessness and are plagued by health
			 disparities: Now, therefore, be it
		
	
		That Congress recognizes—
			(1)the difficult
			 challenges Black veterans faced when returning home after serving in the Armed
			 Forces, their heroic military sacrifices, and their patriotism in fighting for
			 equal rights and for the dignity of a people and a Nation; and
			(2)the need for the
			 Department of Veterans Affairs to continue to work to eliminate any health and
			 benefit disparities for our Nation’s minority veterans.
			
	
		
			Passed the House of
			 Representatives February 26, 2010.
			Lorraine C. Miller,
			Clerk
		
	
